Citation Nr: 1816771	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2017, the Veteran testified at a travel hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that in the March 2012 and January 2014 rating decisions, the RO denied service connection for PTSD and anxiety as two separate issues.  The Veteran initially claimed service connection for posttraumatic stress disorder (PTSD); however, the record shows he has been diagnosed with major depression and anxiety disorder.  Therefore, the Board has expanded the matter to include all acquired psychiatric disorders, and recharacterized the claim, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

The Veteran's psychiatric disorders are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria
Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his current psychiatric disorders originated in service while being in a combat zone, and continue in the present.

At the outset, the Board notes the Veteran has not been diagnosed with PTSD under either the DSM-IV or DSM-V, as required for service connection.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017).  Nevertheless, the record indicates the Veteran has a current diagnosis of major depression and anxiety disorder (see VA treatment records dated October 2013).  The Veteran's psychiatric disorders have been treated with psychotropic medication and psychotherapy (see VA treatment records from November 2010 through October 2013).  Accordingly, the current disability criterion has been met. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (stating that when a Veteran files a claim for a specific psychiatric condition, VA's consideration of the claim cannot be limited to only that diagnosis, but must rather consider it as a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim). 

At his May 2017 hearing, the Veteran testified and described the particulars of his deployment to Iraq, noting that he transited through Iraq in convoy.  Further, the Veteran stated that though he did not engage in combat with the enemy, he was extremely worried about the possibility of being injured or killed.  Additionally, the Veteran stated that he saw many soldiers coming back who had been severely injured and believed that he could be injured as well.  Moreover, he noted that his psychiatric disorders originated because of those stressors.  

The Veteran's Service Treatment Records (STRs) do not contain complaints, treatment, or diagnosis of psychiatric disorders.  In this regard, the Veteran testified that he did not seek any mental health treatment because some of the soldiers who reported psychiatric symptoms were labeled as crazy and were medically discharged.  Further, the Veteran stated that he did not want to be medically discharged because that would affect his benefits, including his eligibility for the Student Loan Repayment Program.

The record indicates the Veteran served in Iraq from May 2003 to December 2003.  
Further, the Veteran is competent to report the above-described events, as well as his psychiatric symptoms and state of mind.  Moreover, the Board finds no reason to question the Veteran's veracity.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran was afforded a VA examination in July 2011.  After a thorough review of the Veteran's medical record and competent statements, the VA examiner opined that the Veteran's current psychiatric disorders were at least as likely as not related to his military service.

In light of the foregoing, the Board is satisfied that the evidence supporting the Veteran's claim is at least in equipoise with that against the claim.  Therefore, service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


